IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kristin Newvine,                        :
                    Appellant           :
                                        :
            v.                          :    No. 1331 C.D. 2017
                                        :
Jersey Shore Area                       :
School District                         :


                                    ORDER

            NOW, September 12, 2018, having considered appellant’s application

for reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge